Case 1:19-mj-02261-JFR Document1 Filed 07/26/19 Page 1 of 4

AO 91 (Rev. T1/11)) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of New Mexico FILED

 

 

 

United States of America ) UNITED STATES DISTRICT COURT
V. ) ALBUQUERQUE, NEW MEXICO
) Case No. {| AL;
David Greathouse (YOB 1984) Ih, dew | JUL 26 2019
)
) MITCHELL R. ELFERS
Defendant(s) CLERK
CRIMINAL COMPLAINT
I. the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 26, 2019 in the county of Bernalillo in the
| tun, Districtof New Mexico, the defendant(s) violated:
| Code Section Offense Description
18 USC § 924(c) Possessing a Firearm in Furtherance of a Drug Trafficking Crime
18 USC § 922(g)(1) Felon in Possession of a Firearm and Ammunition
21 USC §§ 841(a)(1) and (b)(1)(C) Possession with Intent to Distribute Heroin
21 USC §§ 841(a)(1) and (b)(1)(C) Possession with Intent to Distribute Cocaine

This criminal complaint is based on these facts:

The affidavit of Special Agent Nancy Stemo is incorporated herein by reference.

a Continued on the attached sheet.

 

C ‘émplainake on

Nancy Stemo, FBt Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: _J vig 26, 2019 (e~ C tear

Judge’s signature

City and state: Albuquerque, New Mexico John F. Robbenhaar, U.S. Magistrate Judge

Printed name and title

 
 

Case 1:19-mj-02261-JFR Document1 Filed 07/26/19 Page 2 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Nancy Stemo, being duly sworn, depose and say:

1. I have been a law enforcement officer since May 2016 and am employed as a Special Agent with
the Federal Bureau of Investigation. This affidavit is submitted in support of a criminal complaint
charging David GREATHOUSE (born in 1984) with the following federal violations:

a. 18U.S.C. § 924(c) — Possessing a Firearm in Furtherance of a Drug Trafficking Crime;

b. 18U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition;

c. 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) — Possession with Intent to Distribute Heroin; and

d. 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) — Possession with Intent to Distribute Cocaine.

Background:
2. I have reviewed GREATHOUSES’s criminal history and am aware he has several prior arrests in
New Mexico with felony convictions for Possession of a Firearm (2009), Aggravated Assault (2009),
Conspiracy to Commit Armed Robbery with a Deadly Weapon (2005) and Kidnapping (2005).
Investigation:

3. On July 23, 2019, I obtained a U.S. District Court search warrant for GREATHOUSE’s
residence, located at 6321 Central Avenue NW, Apartment 3B, Albuquerque, New Mexico. The search
warrant was authorized by U.S. Magistrate Judge John F. Robbenhaar and authorized agents to search the
premises for evidence of 21 U.S.C. § 843(b) - Use of a Communication Facility to Facilitate Drug
Trafficking, 21 U.S.C. §§ 841 and 846 — Drug Trafficking and Conspiracy to Commit Drug Trafficking.
The search warrant was assigned case number 19MR847.
4, On July 26, 2019, at approximately 6:05am, members of the FBI Safe Streets Task Force
executed the search warrant on the residence. GREATHOUSE, Crystal GARCIA, and three juvenile
males were located inside the home. During a search of the residence, FBI agents located and seized the
following items of contraband:

a. One Smith and Wesson M&P15 rifle, serial number TF83929;

b. One Tapco SKS rifle, serial number 1404320;

c. One loaded Glock 19 handgun, serial number BEGS585;

Page | 1

 
 

Case 1:19-mj-02261-JFR Document1 Filed 07/26/19 Page 3 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

d. Various ammunition of different calibers;
e. Three plastic bags containing a white powdery substance which field tested positive for
cocaine (seized weights of 77.9 grams, 39.8 grams, and 13.2 grams);
f. One plastic bag containing a brown hard substance which field tested positive for heroin
(seized weight of 25.4 grams); and

g. Two cellular telephones.
5. GREATHOUSE was advised of his Miranda rights and said he understood his rights and was
willing to speak with FBI agents. GREATHOUSE indicated he was a convicted felon and admitted the
drugs in the residence, approximately one ounce of heroin and two ounces of cocaine, and the fully
automatic Glock with a silencer, were his. Both substances and the Glock handgun were located together
in a black backpack in GREATHOUSE’s bedroom. GREATHOUSE also admitted the SKS rifle in the
closet was his. GREATHOUSE stated he modified the Glock handgun and the SKS rifle to be fully
automatic. The Smith and Wesson rifle was also located in GREATHOUSES’ closet. GREATHOUSE
stated there was “stuff” all over the house and all of it was his. The white powdery substances field tested
positive for cocaine and the black hard substance field tested positive for heroin.
6. Based on my training and experience, I know that the amounts of cocaine and heroin listed above
are consistent with distribution, and are not consistent with personal use.
7. I also know through my training and experience that it is common for individuals engaged in drug
trafficking to possess firearms to protect the drug trafficker from other who may seek to steal drugs or
drug proceeds from the drug trafficker.
8. Based on my training and experience, I know that Glock, Smith and Wesson, and Tapco firearms
are manufactured outside New Mexico, and therefore, have traveled in interstate commerce. The specified
handgun and rifles, respectively, meet the federal definition of a “firearm.”

Conclusion:

9. Based on the above information, I believe that there is probable cause to believe that

GREATHOUSE violated:

Page | 2

 
 

Case 1:19-mj-02261-JFR Document1 Filed 07/26/19 Page 4 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

a. 18U.S.C. § 924(c) — Possessing a Firearm in Furtherance of a Drug Trafficking Crime;
b. 18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition;

21 U.S.C. §§ 841(a)(1) and (b)(1)(C) — Possession with Intent to Distribute Heroin; and

©

d. 21 U.S.C. §§ 841(a)(1) and (b)(1 )(C) — Possession with Intent to Distribute Cocaine.

 

 

Nancy Stemo \"

FBI Special Agent

Subscribed and sworn to before me on July 26, 2019:

Diotn © NOta1

John F. Robbenhaar
US. Magistrate Judge

Page |3
